DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This Office Action is in response to applicant’s communication of 4/21/2022.  Currently amended claims 1-18 are pending and in condition for allowance.  See below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus an irrigation device with collapsible reservoir, irrigation catheter and tubing and “…such that the upper and middle steps nest inward within the lower step…” and “…the obtuse step angle between the riser and tread segments of from about 110 to about 115…” has not been shown in combination in the prior art of record (or as in claim 11 and 13 “…such that the steps nest inward from the bottom step when collapsed). 
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is Williams (1,901,069), Sneider (4,014,332), Kusuma (2005/0127074), Willemsen (2014/0263375), and Frostaa (2017/0274135), however these references fail to disclose this feature above and the “nest inward”, and further the configuration as specified in the applicants claims (see applicant's remarks of 4/21/2022 and pages 8-13 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783